DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.
 
Response to Amendment
The Amendment filed 6 October 2021 has been entered.  Claims 1 – 5 and 7 – 12 remain pending in the application.  Claim 11 was previously withdrawn from consideration.  Claim 13 is a new claim commensurate in scope with claim 1 and therefore are under consideration.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harashina (US 2004/0266916 A1) and Topoulos (US 2013/0022786 A1).
	Regarding claim 1, Harashina discloses a molded article obtained by molding a thermoplastic resin composition (“shaped article” obtained by molding a “flame-retardant resin composition”, the “flame-retardant resin composition” being melted and kneaded for the molding: e.g. ¶¶ [0009] – [0258]), wherein the thermoplastic resin composition comprises a thermoplastic resin (A) and an inorganic filler (B) (“base resin (A)” and “inorganic filler (C)”, respectively: e.g. ¶¶ [0010], [0013], [0022] – [0052], [0106] – [0119]); a content of the inorganic filler (B) is from 1 to 200 parts by mass, e.g. 5 to 150 parts by mass, based on 100 parts by mass of the thermoplastic resin (A) (e.g. ¶ [0119]); the inorganic filler (B) comprising a plate-shaped inorganic filler (b1) having an average thickness of 0.1 to 10 µm, e.g. 0.3 to 5 µm, and an aspect ratio of 2 to at least 200, e.g. 5 to about 1667 (“plate-like filler” with the cited thickness and a “particle size” of at least 20 µm, e.g. 25 to 500 µm: e.g. ¶¶ [0108], [0110], [0112]), and the inorganic filler (B) further comprising an inorganic filler (b2) other than the plate-shaped inorganic filler (b1) and having an average major axis of 20 µm or more, e.g. 25 to 500 µm (“plate-like filler” with a “particle size” in the cited range: e.g. ¶¶ [0106] – [0119]).
	With respect to the aspect ratio of Harashina’s inorganic filler (b1), the range of 2 to at least 200 is the ratio of the endpoint broad “particle size” range to each of the endpoints of the broad thickness range.  Furthermore, the range of 5 to about 1667 is the ratio of the narrow “particle size range” to the narrow thickness range obtained, and more specifically taking the ratios of (1) the smallest particle size to the largest thickness and (2) the largest particle size to the smallest thickness.
	Although Harashina does not explicitly state the content of the plate-shaped inorganic filler (b1) is 35 to 90% by mass and the content of the inorganic filler (b2) is 10 to 65% by mass in the inorganic filler (B), Harashina discloses combinations of inorganic fillers are permitted (e.g. ¶ [0112]).  Furthermore, Harashina discloses a plurality of species of plate-shaped inorganic filler (e.g. ¶ [0108]).  One of ordinary skill in the art would have therefore expected each of said species of plate-shaped inorganic filler serve the same purpose.  In the case of Harashina, the purpose is to inhibiting dripping of resin at high 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a content of the plate-shaped inorganic filler (b1) which is 35 to 90% by mass and a content of the inorganic filler (b2) other than the plate-shaped inorganic filler (b1) of 10 to 65% by mass, the motivation being to provide appropriate amounts thereof which permits drip inhibition and adequate reinforcement of the molded article.
	Although Harashina does not explicitly state a thickness of a thinnest part of the molded article is 10 to 500 µm, Harashina discloses the molded article is used as, e.g., an electric or electronic device part (e.g. ¶¶ [0021], [0257]).  Moreover, Harashina discloses conventional molding techniques are used to form the molded article such that the molded article has favorable mold processability (e.g. ¶ [0257]).  Topoulos discloses devices made from the same can be hand held devices, particularly when made from polyamide based composition (e.g. ¶ [0004]), polyamide being a species for the thermoplastic resin (A) Harashina discloses (e.g. ¶¶ [0013], [0023], [0036] – [0042]).  Being hand held, one of ordinary skill in the art would have appreciated the value of reducing thickness of the molded article so as to reduce weight, all other things being the same, and therefore improve and/or ensure portability.  However, Topoulos also notes this should be balanced with mechanical properties that are also desired (e.g. ¶ [0004]), wherein excessively reduced thickness would have been understood to compromise the strength of the molded article.  Accordingly, Topoulos provides a means and a motivation for determining a suitable thickness for a thinnest part of the molded article, and Harashina provides disclosure whereby those of ordinary skill in the art would have known and been able to determine the feasibility of forming the molded article.

	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the molded article to have a thickness of a thinnest part thereof to be 10 to 500 µm in order to provide a molded article which is suitable for providing and/or ensuring a reduced weight in its intended use in electronic devices while also ensuring requisite mechanical strength.
	Harashina’s average thickness and aspect ratio of the plate-shaped inorganic filler (b1) overlap the respective claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 2, although Harashina is not specific as to a melting point or a glass transition temperature of the thermoplastic resin (A) being 130°C or higher, Topoulos discloses semi-aromatic polyamides having a glass transition temperature between 110°C and 180°C are useful for providing mechanical properties, aesthetics, and chemical resistance in a similar environment to that Harashina discloses for the molded article (e.g. ¶¶ [0039], [0040]).  Therefore, it would have been obvious to provide Harashina’s thermoplastic resin (A) with a glass transition temperature between 110°C and 180°C as 
	Regarding claim 3, in addition to the limitations of claim 1, Harashina discloses the thermoplastic resin (A) is, e.g., a polyamide resin (e.g. ¶¶ [0013], [0023], [0036] – [0042]).
	Regarding claim 4, in addition to the limitations of claim 1, Harashina discloses the thermoplastic resin (A) is, e.g., a semi-aromatic polyamide resin (e.g. ¶¶ [0013], [0023], [0036] – [0042]).
	Regarding claim 5, in addition to the limitations of claim 1, Harashina discloses the plate-shaped inorganic filler (b1) is at least one selected from the group consisting of glass flakes and mica (e.g. ¶ [0108]).
	Regarding claim 7, in addition to the limitations of claim 6, Harashina discloses the inorganic filler (b2) is a plate-shaped inorganic filler (e.g. ¶ [0108]).
	Regarding claim 8, in addition to the limitations of claim 6, Harashina discloses the inorganic filler is at least one selected from the group consisting of glass flakes and mica (e.g. ¶ [0108]).
	Regarding claim 9, in addition to the limitations of claim 6, Harashina discloses the plate-shaped inorganic filler (b1) is glass flakes, and the inorganic filler (b2) is mica (e.g. ¶ [0108]).
	Regarding claim 10, although Harashina does not specifically state the molded article is a camera module component, it is observed Harashina discloses the molded article is used as, e.g., an electric or electronic device part (e.g. ¶¶ [0021], [0257]).  Topoulos discloses camera module components can be made from polyamide resin compositions for similar purposes as Harashina discusses (e.g. ¶ [0004]).  As discussed in the 35 U.S.C. 103 rejection of claim 1, Harashina’s thermoplastic resin composition has drip inhibition which Harashina states provides a safety factor to the molded article due to heat resistance (e.g. ¶¶ [0002], [0009], [0107], [0113], [0248], [0258]).  Accordingly, it would have been obvious to provide a camera module component as a molded article of the thermoplastic resin composition Harashina discloses, the motivation being to provide high heat resistance thereto and therefore improve safe operation thereof.
	Regarding claim 12, in addition to the limitations of claim 1, Harashina discloses the thermoplastic resin (A) is a semi-aromatic polyamide resin (e.g. ¶¶ [0013], [0023], [0036] – [0042]), the plate-shaped inorganic filler (b1) is glass flakes (e.g. ¶ [0108]) and the inorganic filler (b2) is mica (e.g. ¶ [0108]).
Regarding claim 13, although Harashina is not specific as to the thickness of the thinnest part of the molded article being 10 to 300 µm, following similar reasoning as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious for the molded article to have a thickness of a thinnest part thereof to be 10 to 300 µm in order to provide a molded article which is suitable for providing and/or ensuring a reduced weight in its intended use in electronic devices while also ensuring requisite mechanical strength.

Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.  Applicant asserts Harashina and Topoulos fail to disclose or suggest the thickness of the thinnest part of the molded article is 10 to 500 µm (as required of claim 1) or 10 to 300 µm (as required of claim 13).  Although Harashina and Topoulos do not explicitly state such ranges, the examiner observes the combination of Harashina and Topoulos discloses a means and motivation from which one of ordinary skill in the art could determine a suitable thickness range for a molded article that is to be formed using conventional techniques, e.g. with an aim at an easy molding processability for the molded article.
	While the examiner acknowledges Applicant’s comments regarding Harashina’s test pieces having 0.8 mm (800 µm thickness), the examiner notes such a description is insufficient to teach away from the remainder of Harashina’s disclosure, particularly in view of Harashina’s disclosure wherein conventional techniques are used to form the molded article.  Furthermore, the examiner finds that the difference between the exemplary 800 µm thickness Harashina discloses and the ranges of claim 1 and claim 13 is not substantially large enough to establish a teaching away from the claimed invention in that the technical effects such as mold processability are features of the claimed thickness ranges (e.g. ¶ [0015]).  Moreover, Harashina’s dimensions for the fillers provide a minimum baseline from which one of ordinary skill in the art would have been motivated to determine suitable thicknesses from.  Therefore, the cited prior art discloses optimizing in a manner for similar reasons as the instant specification finds.
	For at least these reasons, the rejections are maintained to the extent consistent with Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783